Citation Nr: 1147494	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-24 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right ankle sprain with degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified before the undersigned Veterans Law Judge at a January 2011 video teleconference hearing.  In August 2011, this issue was remanded for further development.  The development was completed and the matter has been returned to the Board.


FINDING OF FACT

Range of motion of the Veteran's ankle has only been shown to be moderate in degree as dorsiflexion has been to at least 10 degrees and plantar flexion has been to at least 30 degrees.  Marked limitation of motion is not approximated.  Ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint and malunion of the os calcis or astragalus have not been shown.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent rating for a right ankle sprain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in March 2006 and October 2008, the RO generally informed him of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  He was also informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in an October 2011 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the January 2011 Board hearing, along with various written statements provided by the Veteran, his fiancé, his mother and his former employer.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

An April 2006 VA primary care progress note shows that the Veteran reported soreness and widening in the right Achilles tendon area.  He had obtained an equalizer boot, which had helped the problem some but he was not currently wearing it as it did not fit under his pants.  He indicated that he was experiencing right heel/Achilles joint pain, joint stiffness and joint deformity.  Physical examination showed that there was redness, tenderness and warmth over the Achilles bursa of the right foot.  There was full range of motion with pain, especially on dorsiflexion.  The diagnostic assessments were Achilles bursitis, tendonitis and status post old fracture and the Veteran was instructed to wear the equalizer boot day and night.  

A May 2006 VA right ankle X-ray produced a diagnostic impression of osseous fragment medial malleoli tip in with osteochondral fragments on the dorsal surface of the talus.  A March 2006 VA X-ray of the right foot produced a diagnostic impression of no significant pathology demonstrated.  

A June 2006 VA podiatry consultation note shows that the Veteran had been referred by his primary care doctor for chronic swelling in his ankles and his fifth metacarpophalangeal joints (MPJs) of both feet.  He had had this condition for several years.  The Veteran worked at a car dealership and was on his feet a lot.  

X-rays of the right ankle showed calcification along the tibial ligament and bone region from an old injury that the Veteran indicated occurred in the military.  There was also narrowing of the ankle joint on the left with osteoarthritic type changes.  Range of motion and muscle strength was good.  There was crepitus in the ankle region but no swelling was present on examination.  The pertinent diagnostic assessment was arthritis of the ankles.  It was suggested that the Veteran use a short ankle fixation orthotic to limit the motion of the ankles and perhaps also eliminate the pressure on the fifth MPJs.  

On June 2008 VA examination, it was noted that the Veteran injured his ankle while stationed at Fort Sam Houston, Texas.  He was running in formation and stepped on a rock.  He was seen at the base health clinic.  The ankle was X-rayed and he was told that he had a fracture.  He was put on crutches and a profile for several weeks.  He was able to return to active duty.  

The Veteran reported that after the original injury he had been seen for his ankle on several occasions.  He reported that his current symptoms included constant aching pain that he rated as a 4 in his right ankle but he reported that the pain could also be a stabbing pain that he rated an 8 on a scale of 1 to 10 when the ankle was swollen and in a flare-up.   He was taking lortab as needed for pain.  

The Veteran noted that he was hospitalized at Fort Meade for ten days in late 1991 or early 1992 after a car accident.  He reported that his foot was also injured in that accident.  He indicated that he was not currently using any assistive devices and that that standing was limited to a couple of hours if he was not experiencing a flare-up.  During a flare-up he could only stand for a few minutes.  He could walk 500 yards unless he was experiencing a flare-up.  

The Veteran reported that the ankle was painful, gave way, was unstable, was stiff and was weak.  He had not experienced any episodes of dislocation, subluxation or locking.  He had experienced repeated episodes of effusion.  He indicated that he experienced flare-ups every 5 to 6 months, which were severe.  He reported that he was pretty much incapacitated during a flare-up and the flares lasted between 2 and 4 weeks.  He also experienced inflammation, warmth, redness, swelling and tenderness.  

Physical examination of the right ankle showed that active dorsiflexion was to 20 degrees with pain beginning at 15 degrees and passive dorsiflexion to 20 degrees with pain beginning at 15 degrees.  Active plantar flexion was to 45 degrees with pain beginning at 20 degrees, as was passive plantar flexion.  There was no additional limitation of motion on repetitive use in either direction.  It was noted that the ankle was characterized by crepitus, tenderness, painful movement and guarding of movement.  There was no ankle instability or tendon abnormality.  There was also no angulation noted.  

X-rays of the ankle produced a diagnostic impression of mild degenerative joint disease with bony excrescences, largest at the medial malleolus.  The examiner diagnosed the Veteran with right ankle degenerative joint disease.  The examiner noted that the ankle had significant effects on the Veteran's occupational activities in that it resulted in decreased mobility, decreased strength in the lower extremity and pain.  The examiner found that the right ankle disability prevented sports, had a severe effect on exercise, had a moderate effect on chores, shopping, recreation and traveling and had no effect on feeding, bathing, dressing, toileting or grooming.  

An August 2008 VA emergency room note shows that the Veteran was seen for low back pain.  He reported that trouble with his right ankle had affected his gait, which he in turn thought was the cause of his low back pain.  

In an October 2008 letter, the Veteran's mother indicated that the pain in his joints remained fairly constant, making walking very difficult.  In a separate October 2008 letter, a former car dealership employer indicated that the Veteran was employed as a salesperson for five years.  During this time he was severely restricted by foot problems.  The employer witnessed the Veteran wearing a foot apparatus and using crutches that made it very difficult to perform the duties needed to continue his successful career as a car salesman.  This problem created issues with acquiring customers and completing his sales duties.  In some instances, the Veteran had to have assistance to complete the required steps to finish the transactions.  The employer felt that the problems related to the Veteran's foot kept him from fulfilling his career at the car dealership.  

In a third letter, the Veteran's fiancé indicated that his problems with his ankle, knees, hand and back caused many restrictions to his and their day to day lives.  The problems with his ankle had in turn led to problems with his knees and back due to having to compensate for the pain in the ankle.  The ankle and foot were often swollen to twice their normal size.  Having to shift his weight unnaturally due to the ankle pain had really caused a lot of problems.  The fiancé noted that she had worked with the Veteran for over a year at a furniture sales store and watched him struggle to do tasks that she could easily perform at half his size and weight.  She had also watched him have to struggle through the pain while trying to make a sale.  
She reported that any activity that involved lifting, bending, stretching, physical exertion of any kind or walking for more than a short period led to a painful and very depressing situation.  

A November 2009 VA pain consultation note shows that the Veteran was experiencing pain in the low back, with pain radiating to the right lower extremity.  He was also experience left knee pain and right ankle pain.  Regarding the ankle, the Veteran was given Percocet for a 30 day period for pain.  

On May 2010 VA examination, the Veteran reported right ankle pain, weakness, stiffness, deformity, giving way and lack of endurance but denied locking, effusion and dislocation.  He also reported right ankle swelling and tenderness as well as heat and redness.  He had been taking oxycodone and this helped to relieve pain in the right ankle joint.  He reported daily flare-ups, especially with prolonged walking and standing.  His flare-ups lasted from 12 to 24 hours and were relieved with sitting down and foot elevation.  He wore a right ankle brace but did not bring it to the examination.  He had also been using orthopedic shoes.  

He indicated that with standing for 45 to 60 minutes, his ankle would start hurting and he would need to sit down.  He also reported that due to pain he would need to sit down after walking 1/8 of a mile.  The Veteran had been working as a salesperson.  His job required a lot of walking and standing and he would experience right ankle pain but he had been performing his job.  He indicated that he missed 1 to 2 days of work per month.  The right ankle condition did not interfere with his activities of daily living.  

Physical examination showed that the Veteran's gait was antalgic.  He could not walk on his right heel and toes because of the right ankle.  He did walk on his left foot and toes and could perform tandem walking.  He had obvious tenderness to both anterior, posterior, as well as lateral and medial joint lines, without any evidence of swelling, deformity or crepitation.  Range of motion was dorsiflexion to 10 degrees, both active and passive, with discomfort at the endpoint.  Plantar flexion was to 30 degrees, both active and passive, with pain at the endpoint.  More than 3 repetitions did not change the range of motion in either direction.  The Veteran had thick and nontender callosities at the medial aspect of both big toes without evidence of ulceration or skin breakdown.  He had an unusual shoe wear pattern on the outer part of the toe areas and outer part of the heel areas bilaterally.  The pertinent diagnosis was degenerative joint disease, right ankle, with sprain.  

On September 2010 VA examination, the Veteran reported that due to his combined disabilities, he could stand for up to 2 hours but could only walk up to 50 yards.  Physical examination showed an antalgic gait and callus formation indicative of abnormal weight bearing on the 1st digits of both feet.  There was abnormal shoe wear on the outer part of the toe and heel areas of both shoes.  Range of motion of the right ankle was 10 degrees right dorsiflexion and 30 degrees right plantar flexion.  There was no additional limitation after three repetitions and there was no joint ankylosis.  An X-ray of the right ankle showed no significant interval change.  
During the January 2011 hearing, the Veteran testified that he injured his ankle in two different ways during service.  First, he stepped on a rock and fractured his ankle.  A few years later he was involved in a car accident.  He was subsequently seen by a podiatrist who described an injury to the right foot as a break where the bones had been kind of fractured on top again.  Over the past 10 years, he had been treated with pain medication and he had worn a variety of shoes and boots.  He currently wore special shoes provided to him by VA.  The boots resulted in the raising of the right side and he felt that wearing them over the years had contributed to the breakdown of his right side.  

The Veteran indicated that he experienced pain in the center of the right ankle joint and the longer he was putting weight on it, the sorer it would get.  It would also swell.  He had definitely missed work due to the ankle and as a furniture salesman, he was limited in his ability to move about the floor.  The Veteran also felt that there was instability issue and indicated that the ankle would sometimes feel like it was going to give way.  He did not feel that he was on firm footing.  He reported that he was not generally able to exercise unless it was in a pool.  He experienced more pain as the day went on.  He wasn't doing any current physical therapy for the ankle.  He was taking pain medication, Percocet, for ankle and back pain. 

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The factors of disability regarding joints reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are related considerations.  38 C.F.R. § 4.45.  See also 38 C.F.R. § 4.59  (2009) ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's right ankle disability has not varied significantly during the appeal period. 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


IV. Analysis

The Veteran is currently rated at 10 percent for right ankle disability under 38 C.F.R. § 4.71a , Diagnostic Code 5271 for limitation of motion.  Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of ankle motion. Marked limitation of ankle motion warrants a 20 percent evaluation.  Normal dorsiflexion of the ankle is to 20 degrees and normal plantar flexion of the ankle is to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Examining the evidence of record, the Board notes that during the rating period right ankle dorsiflexion has been to at least 10 degrees and plantar flexion has been to at least 30 degrees.  As this represents a range of dorsiflexion that is at least 1/2 of normal and a range of plantar flexion that is at least 2/3 of normal, the Board finds that the overall limitation of motion is not more than moderate.  Id.  Consequently, a rating in excess of 10 percent under Diagnostic Code 5271 is not warranted for any time frame during the rating period.  38 C.F.R. § 4.71a.   

The Board has also considered whether the Veteran could be assigned a higher rating under any other Diagnostic Code applicable to disability of the ankle. However, as there is no evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, or malunion of the os calcis or astragalus, a higher rating is not warranted under these Codes.  38 C.F.R. § 4.71a , Diagnostic Codes 5270, 5272, 5273. 

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.   38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, during both the June 2008 and May 2010 VA examinations, there was no additional limitation of right ankle motion on repetitive use.  Also, even if the Board considers the Veteran's pain free range of motion of at least 10 degrees dorsiflexion (i.e. 50% of normal) and 20 degrees of plantar flexion (i.e. 44% of normal), the limitation of motion is still best described as moderate.  Additionally, although it is clear that the ankle disability does limit the Veteran in moving around the sales floor, the record indicates that the ankle has not prevented him from continuing with full time employment.  Consequently, the Board finds that the existing 10% rating provides adequate compensation for his existing degree of functional loss.   

It is also noted that the Veteran has complained of instability of the ankle.  Repeated testing however, has failed to reveal objective evidence as the ankle has been found stable on several examinations.  While the ankle no doubt has some additional pain on extended us, additional function impairment is not shown.

The Board has also considered whether the Veteran's claim for increase for right ankle disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).  As noted, while there is some slight impairment in doing sales, appellant has been employed throughout the appeal period.

In summary, as the evidence establishes that the Veteran exhibits an overall level of disability compatible with moderate limitation of right ankle motion, a rating in excess of 10 percent for the right ankle disability is not warranted.  


ORDER

An initial rating in excess of 10 percent for a right ankle sprain with degenerative joint disease is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


